Citation Nr: 0507354	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-21 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a hand disability.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for a thoracic spine 
disability.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for a neurological 
disability. 

6.  Entitlement to service connection for a personality 
disorder. 

7.  Entitlement to service connection for a right knee 
disability.

8.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment.

9.  Entitlement to an initial (compensable) evaluation for a 
right foot scar from May 21, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In December 2004, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing 
at the RO in Cleveland, Ohio.  A copy of the transcript has 
been associated with the claims file. 

As the veteran is appealing the initial assignment of the 
disability rating assigned to the service-connected right 
foot scar, the issue has been framed as that listed on the 
front page of this decision.  See Fenderson v. West, 12 Vet. 
App. 119, 125- 126 (1999).


REMAND

With regards to the veteran's claim of service connection for 
hand disability, the veteran testified before the undersigned 
Veterans Law Judge in December 2004 that he continued to seek 
treatment every four to six weeks at the Kingsville VA 
Medical Center (VAMC) (Transcript (T.) at page (pg.) 7 & 8.)  
As for VA's obligation to secure these records, it should be 
pointed out that VA adjudicators are charged with 
constructive notice of documents generated by VA whether in 
the claims file or not.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In this regard, the Board notes that, because of the 
need to ensure that all potentially relevant VA records are 
made part of the claims file, a remand is necessary.  Id.  

With respect to all service connection claims on appeal, a 
review of the claims file reflects that the veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits (see VA treatment report, dated in May 2001).  In 
order to ensure that his claims for service connection for 
the disabilities on appeal are adjudicated on the basis of a 
complete evidentiary record, the SSA award notice and copies 
of all evidence relied on by the SSA should be obtained.  

Concerning the veteran's claim of service connection for a 
psychosis for the purpose of establishing eligibility for 
treatment purposes, the claims file reflects that the veteran 
reported being hospitalized at a "private facility" in 
Texas in the 1970's for symptoms of paranoia and anger (see 
VA outpatient report dated May 1, 2001).  As the private 
records have not been associated with the claims file, an 
attempt should be made to obtain them as they may be 
pertinent to the veteran's claims.

In addition, further development of the medical evidence is 
required for the claim of service connection for a 
personality disorder.  In this regard, service medical 
records reflect that in May 1975, the veteran was recommended 
for separation after he was diagnosed as having an explosive 
personality disorder.  At that time, the examining 
psychologist indicated that there was no evidence of 
psychosis, disabling neurosis, or organic brain disease.  
When examined by VA in September 1987, the veteran reported 
that he had been employed until an industrial accident one 
and one-half years previously, when he sustained injuries to 
his back and head.  After a psychiatric evaluation of the 
veteran, diagnoses of moderate organic amnestic syndrome and 
somatization disorder were recorded by the examiner.  When 
seen by a psychiatrist at the VA clinic in May 2001, the 
veteran related that he had sustained an injury to his head, 
right knee, right foot, hands, and right side of his face 
after a crane fell on him and knocked him unconscious during 
the previous year.  After an examination of the veteran, a 
diagnosis of bipolar disorder was entered by the examiner; 
schizoaffective disorder was to be ruled out.  The examiner 
noted that the veteran had a history of an intermittent 
explosive disorder.  In an addendum to the examination, the 
examiner indicated that the veteran also had a history of an 
in-service head injury and that he had exhibited mood swings, 
episodes of irritability, aggressiveness, occasional 
homicidal thoughts, and violent behavior since that time.

During an August 2002 VA psychiatric evaluation, the examiner 
noted that he had reviewed the claims file, which revealed 
that the veteran had been involved in an "industrial 
accident injuring his back, head" in about 1985.  After a 
psychiatric evaluation, diagnoses of dementia due to head 
trauma and psychotic and personality disorders were recorded.  
The examiner concluded that the veteran had a post-service 
head injury in an industrial setting, that he had a history 
of poor adjustment and physical altercations prior to 
service, and that he did not experience any psychotic 
symptoms during service.  The examiner noted that dementia 
was the term used to describe the appellant's condition 
rather than "organic brain syndrome." 

When seen in the VA clinic in July 2003 by the same examiner 
who had evaluated him in May 2001, a diagnosis of 
schizoaffective disorder was recorded.  The examiner opined 
that the clinical symptoms demonstrated by the veteran during 
service (i.e., paranoid about others on ship, sleeping with a 
knife, anger, and homicidal ideation) are the same as those 
demonstrated during the examination.  Thus, it was the 
psychiatrist's opinion that the veteran's schizoaffective 
disorder was related to events that occurred during service.  
It does not appear, however, that the examiner had reviewed 
the claims file prior to providing this opinion. Therefore, 
in light of the varying opinions referenced above, the Board 
finds that a VA psychiatric examination, as specified in 
greater detail below, should be performed.

Furthermore, with regards to the claim of service connection 
for a personality disorder, the claims file reflects that the 
veteran was hospitalized in 1988 and in the early 1990's at 
the Brecksville VAMC and at a private facility, Laurelwood 
Hospital (see VA treatment report, dated May 1, 2001).  As 
noted previously, with regards to VA's obligation to secure 
the aforementioned records, it should be pointed out that VA 
adjudicators are charged with constructive notice of 
documents generated by VA whether in the claims file or not.  
Bell, supra.  Concerning the private records, as they have 
not been associated with the claims file, an attempt should 
me made to obtain them as they may be pertinent to the 
veteran's claims for service connection.

Finally, the Board also notes that the RO has assigned a 
noncompensable disability rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7805, effective from May 21, 2001, for the 
appellant's service-connected right foot scar.  The Board 
observes that Diagnostic Code 7800 pertains to the skin.  See 
38 C.F.R. § 4.118.  In this regard, the Board notes that the 
criteria for rating skin disabilities changed August 30, 
2002. 67 Fed. Reg. 49,590-99 (July 31, 2002).  The appellant 
was informed of the change by the statement of the case, 
issued in July 2003.

In the instant case, the Board notes that the appellant 
underwent a VA skin examination in August 2002 for his right 
foot scar.  The August 2002 VA skin examination provides the 
medical evidence needed to apply both the old and new rating 
criteria.  More specifically, the examiner noted that the 
veteran's right foot scar was non-tender.  However, the 
veteran testified more than 2 years later that his scar had 
become painful and was not fully healed (T. at pg. 5).  In 
light of the foregoing, the Board believes that an 
examination is required to assess the current severity of the 
appellant's right foot scar.

This case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the disabilities on appeal since service 
discharge in July 1975, to specifically 
include a 1988 hospitalization report 
from the Brecksville VAMC, all treatment 
reports prepared since January 2001 from 
the Kingsville VAMC, and photographs of 
the right foot taken during an August 
2002 VA examination at the Cleveland, 
Ohio VAMC.  In addition, all pertinent 
private treatment records should be 
obtained, to include those from a private 
facility in Texas in the 1970's 
referenced in a May 1, 2001 VA outpatient 
report and those from Laurelwood Hospital 
UHHS, Willoughby, Ohio, dated in the 
1990's.

The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  If records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  The 
veteran should be given opportunity to 
obtain them.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to any claim by the veteran for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning any such award. 

3.  The RO should undertake any 
additional record development it 
determines to be indicated and then 
schedule the veteran for a VA psychiatric 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology any personality 
disorder noted on examination.  The 
claims files must be made available to 
and reviewed by the examiner before 
completion of the examination reports.  
All indicated testing should be 
conducted, and a complete history should 
be elicited.

The examiner should provide an opinion as 
to the medical probability that any 
personality disorder found on examination 
has an organic basis, such as the result 
of head injury.  If an organic basis is 
found to be as likely as not, then the 
examiner should set forth the medical 
probabilities that it is traceable to the 
veteran's period of military service.  
The examiner's opinion should be 
explained in the context of other 
opinions of record, including the service 
medical records, December 1987 VA 
examination report, May 1, 2001 VA 
outpatient report, and August 2002 and 
July 2003 VA opinions.  If the examiner 
provides an opinion that is contrary to 
one already of record, the examiner 
should point to specific evidence and/or 
medical authority to explain why his or 
her opinion differs from the opinion(s) 
already of record.  A complete rationale 
for all opinions expressed must be 
provided.  

4.  With respect to the right foot scar, 
the RO should schedule the veteran for a 
VA skin examination.  Clinical findings 
should be elicited so that pertinent 
rating criteria may be applied.  38 
C.F.R. § 4.118 (2002); 38 C.F.R. § 4.118 
(2004).  The examiner should determine 
the extent and manifestations of the 
scar.  Detailed clinical findings should 
be made as to each disabling 
manifestation.  The examiner should 
describe the location of the right foot 
scar, and respond to each of the 
following questions with respect to the 
scar:

(A) Is the scar superficial (i.e. not 
associated with underlying soft tissue 
damage) or deep (i.e. associated with 
underlying soft tissue damage)?  (B) Does 
the scar cause limited motion?  (C) What 
is the area, in square inches or square 
centimeters, covered by the scar?  (D) Is 
the scar unstable (i.e. productive of 
frequent loss of covering of skin over 
the scar)?  (E) Is the scar painful on 
examination?  (F) Is the scar otherwise 
productive of limitation of function of 
the foot?  If so, identify the limitation 
of function caused by the scar.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues on appeal.  (The RO 
may find that newly received evidence 
suggests the need for additional VA 
examination and medical nexus opinion 
regarding other service connection claims 
on appeal, for example.)  The RO should 
ensure that the new notification 
requirements and development procedures, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, as well as the regulations 
found at 38 C.F.R. § 3.159, are fully 
satisfied.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This case must be afforded expeditious treatment by the RO.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

